Citation Nr: 0621295	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  03-11 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for cervical 
strain, currently evaluated as 10 percent disabling.

3.  Entitlement to an initial rating in excess of 10 percent 
for temporomandibular joint dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1989 to 
July 1992 and from April 1993 to July 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied an increased rating for lumbosacral spine, rated 
as 10 percent disabling; denied an increased rating for 
cervical spine, rated as 0 percent disabling; and denied an 
initial rating in excess of 10 percent for temporomandibular 
joint dysfunction, left.  In January 2006, the RO granted an 
increased evaluation of 10 percent for the cervical spine, 
effective June 24, 2002.  The veteran's representative has 
indicated that he is not satisfied with this rating.  Thus, 
this claim is still before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).

The appeal is REMANDED to the RO.  VA will notify you if 
further action is required on your part.


REMAND

The veteran received notice in April 2006 that he was 
scheduled for a Board hearing on June 22, 2006.  On June 8, 
2006, the veteran submitted a letter, indicating that he 
would not be able to attend his scheduled hearing due to 
deaths in his family.  He requested to be rescheduled for a 
Board videoconference hearing.  As the veteran has requested 
a hearing and not withdrawn his request or otherwise waived 
his rights, a hearing must be scheduled.  See 38 C.F.R. § 
20.700 (2005).





Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Board videoconference hearing, pursuant to 
38 C.F.R. § 20.700 (2005).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



